UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7849


WILLIAM F. BRECKENRIDGE,

                        Petitioner – Appellant,

          v.

COMMONWEALTH   OF     VIRGINIA;    MICHAEL   HALLAHAN,     Defense
Counsel,

                        Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:13-cv-00441-JCT-RSB)


Submitted:   March 27, 2014                   Decided:    April 1, 2014


Before MOTZ, Circuit      Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Breckenridge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William F. Breckenridge seeks to appeal the district

court’s    order      denying      relief      on    his    28    U.S.C.       § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent      “a       substantial      showing          of     the    denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,         537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Breckenridge            has    not     made       the         requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,         and    dismiss       the    appeal.        We

dispense      with       oral     argument      because          the     facts     and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3